Exhibit 10.5

 

THE GREENBRIER COMPANIES, INC.

 

REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made effective as of
April 20, 2005, by and among The Greenbrier Companies, Inc., a Delaware
corporation (the “Company”), and George L. Chelius and Eric Epperson, not in
their individual capacities but solely in their capacities as executors of the
will and estate of Alan James, pursuant to Letters Testamentary (Case Number
050290219), dated February 17, 2005, issued by the Circuit Court of the State of
Oregon for the County of Multnomah (the “Estate”) and in their capacities as
trustees under any trusts (“Trusts” and each a “Trust”) created under the last
will and testament of Alan James, dated March 12, 2004 (the “Representatives”
and each a “Representative”).

 

WHEREAS, the Company, the Representatives and William A. Furman have entered
into a Settlement Agreement, dated as of April    , 2005 (the “Settlement
Agreement”), which provides for the Company and the Representatives to enter
into a registration rights agreement in the form of this Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein and in the Settlement Agreement, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

 

1.                                       Certain Definitions.  As used in this
Agreement, the terms below shall have the following respective meanings:

 

(a)                                  “Affiliate” means an “affiliate” as defined
under Rule 144.

 

(b)                                 “Commission” means the Securities and
Exchange Commission or any other federal agency at the time administering the
Securities Act.

 

(c)                                  “Company Registration Expenses” means all
expenses incurred by the Company in complying with its obligations hereunder,
including without limitation, all registration, qualification, listing and
filing fees, printing expenses, fees and disbursements of counsel for the
Company, fees and expenses of the independent auditors of the Company (including
the expenses of preparing and delivering comfort letters), blue sky fees and
expenses, and the expense of any special audits incident to or required by any
such registration.

 

(d)                                 “Exchange Act” means the Securities Exchange
Act of 1934, as amended, or any successor federal rule or statute and the
rules and regulations of the Commission thereunder, all as the same shall be in
effect at the time.

 

(e)                                  “Indemnified Party” means each party
entitled to indemnification under Section 5.

 

(f)                                    “Indemnifying Party” means each party
required to provide indemnification under Section 5.

 

--------------------------------------------------------------------------------


 

(g)                                 “Offering” means the “Offering,” as that
term is defined in the Stock Purchase Agreement referred to in the Settlement
Agreement.

 

(h)                                 “Offering Period” means the 60-day period
commencing from the date the Prospectus Supplement is first filed with the
Commission as such period may be extended by mutual agreement of the
Representatives and the Company.

 

(i)                                     “Prospectus Supplement” means the
prospectus supplement to be filed with the Commission pursuant to Section 1.3 of
the Settlement Agreement.

 

(j)                                     “Registrable Securities” means the
shares of the Company’s common stock owned by Alan James upon his death and
subsequently vested in the beneficiaries of the Estate subject to administration
of the Estate by the Representatives.

 

(k)                                  “Rule 144” means Rule 144 under the
Securities Act.

 

(l)                                     “Resale Registration Statement” means a
registration statement on Form S-3 under the Securities Act, or any successor
form.

 

(m)                               “Securities Act” means the Securities Act of
1933, as amended, or any successor federal rule or statute and the rules and
regulations of the Commission thereunder, all as the same shall be in effect at
the time.

 

2.                                       Registration on Form S-3.

 

(a)                                  Request for Registration.  Pursuant to
Section 1.5 of the Settlement Agreement, for so long as the Representatives hold
subject to administration in the Estate at least 500,000 shares of Registrable
Securities and the Company has advised the Representatives that it believes the
Representatives are Affiliates, then the Representatives shall have the right,
by written notice delivered to the Company (the “Registration Notice”), to
require the Company to register under and in accordance with the provisions of
the Securities Act all of the Registrable Securities.  The Representatives shall
have the right to give only one Registration Notice.  The Registration Notice
must specify (i) the legal name of the Representatives or the trustees (the
“Trustees”) or any Trust seeking such registration, (ii) the number of shares of
Registrable Securities to be registered, and (iii) the intended methods of
disposition thereof.  The Registration Notice may be delivered at any time
following the first to occur of (x) the 60th day after completion of the
Offering, or (y) the failure of the Company to complete the Offering within the
Offering Period.

 

(b)                                 Filing and Effectiveness.  Upon receipt of
the Registration Notice, the Company shall promptly, but in no event later than
30 days after the receipt of the Registration Notice, file with the Commission a
Resale Registration Statement to provide for the resale by the Representatives
or the Trustees of the Registrable Securities and will use its commercially
reasonable efforts to cause such Resale Registration Statement to become
effective as promptly as practicable thereafter; provided that the Company shall
not request the Commission to accelerate the effective date of the Resale
Registration Statement until it has been authorized to do so by the
Representatives. The Company

 

2

--------------------------------------------------------------------------------


 

shall, subject to Section 2(c), use its commercially reasonable efforts to keep
such Resale Registration Statement effective until the earlier of (i) such date
as the Representatives and the Trustees own less than 500,000 shares of
Registrable Securities in the aggregate, (ii) such date the Company advises the
Representatives that it does not believe the Representatives are Affiliates, or
(iii) 24 months following the date such Resale Registration Statement is
declared effective.

 

(c)                                  Suspension of Registration Rights.
Notwithstanding anything in this Agreement to the contrary, if the Company
furnishes to the Representatives a certificate signed by the Chief Executive
Officer and Chief Financial Officer of the Company stating that, in the good
faith reasonable judgment of the Chief Executive Officer and Chief Financial
Officer, after consultation with the Company’s advisors and the Board of
Directors of the Company, it would be seriously detrimental to the Company for
the Resale Registration Statement to be effected, due to (A) the existence of a
material development or potential material development involving the Company
that the Company would be obligated to disclose in the prospectus contained in
the Resale Registration Statement, which premature disclosure, in the good faith
judgment of the Board of Directors, would reasonably be expected to have an
adverse effect on the Company or (B) the existence of other facts or
circumstances as a result of which the prospectus contained in the Resale
Registration Statement includes an untrue statement of a material fact or omits
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading in light of the circumstances under which they
were made or then existing, then the Company shall have the right (i) in the
event of (A) above, to defer the filing of the Resale Registration Statement (or
suspend sales under the filed Resale Registration Statement or defer the
updating of the filed Resale Registration Statement and suspend sales
thereunder), or (ii) in the event of (B) above, suspend sales under the filed
Resale Registration Statement, in each case until the earlier of (1) the date on
which such material information is disclosed to the public or ceases to be
material or (2) the 30th calendar day after the date of the certificate
delivered pursuant to this Section 2(c).  The Representatives shall keep the
fact and content of any such notice and the event or circumstances giving rise
to any such notice confidential; provided that, the Representatives may disclose
the fact and content of any such notice to their advisors and as otherwise
required by law.  Notwithstanding the foregoing, the Company shall not defer the
filing of the Resale Registration Statement, suspend sales under the Resale
Registration Statement, defer the updating of the filed Resale Registration
Statement or suspend sales under the Resale Registration Statement for more than
an aggregate of 60 days during any 365-day period.

 

(d)                                 Registration Procedures. In connection with
any registration required under this Agreement, the Company shall take the
actions set forth below.

 

(i)                                     The Company shall notify the
Representatives in writing promptly of any stop order issued or threatened by
the Commission or other suspension of effectiveness of the Resale Registration
Statement and will take commercially reasonable actions necessary or appropriate
to prevent the entry of such stop order or to remove it as soon as practicable
if entered and will notify the Representatives in writing promptly of the
resolution of such situation.

 

3

--------------------------------------------------------------------------------


 

(ii)                                  The Company shall furnish to the
Representatives (A) promptly after the same is prepared and publicly
distributed, filed with the Commission, or received by the Company, one copy of
the Resale Registration Statement and any amendment thereto, each prospectus and
each amendment or supplement thereto, and, as promptly as practicable after the
date of effectiveness of the Resale Registration Statement or any amendment
thereto, a written notice stating that the Resale Registration Statement or
amendment thereto has been declared effective, and (B) such number of copies of
such Resale Registration Statement, each amendment and supplement thereto (in
each case including all exhibits thereto), and the prospectus included in such
registration statement, in conformity with the requirements of the Securities
Act, and such other documents as the Representatives may reasonably request in
order to facilitate the disposition of the Registrable Securities.  Such
delivery of documents pursuant to (B) above shall be made by the Company within
three (3) trading days of receipt of a request therefor from the
Representatives.

 

(iii)                               The Company shall use its commercially
reasonable efforts to register or qualify the Registrable Securities under the
securities or “blue sky” laws of each State of the United States of America that
the Representatives may reasonably request, and shall do any and all other acts
and things which may be reasonably necessary or advisable to enable the
Representatives to consummate the disposition in such states of the Registrable
Securities; provided that the Company shall not be required to (A) qualify
generally to do business in any jurisdiction where it would not otherwise be
required to qualify but for this Section 5(c)(iii), (B) subject itself to
taxation in any such jurisdiction or (C) consent to general service of process
in any such jurisdiction.

 

(iv)                              The Company shall immediately notify the
Representatives in writing of the happening of any event which comes to the
Company’s attention if, as a result of such event, the prospectus included in
the Resale Registration Statement, as then in effect, contains any untrue
statement of a material fact or omits to state any material fact necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading, and the Company shall as soon as reasonably practicable
prepare and furnish to the Representatives and file with the Commission a
supplement or amendment to such prospectus or registration statement or take
such other action so that such prospectus or registration statement will no
longer contain any untrue statement of a material fact or omit to state any
material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.

 

(v)                                 The Company shall hold in confidence and not
make any disclosure of information concerning the Representatives provided to
the Company pursuant to this Agreement unless (A) disclosure of such information
is necessary to comply with federal or state securities laws, (B) disclosure of
such information is necessary to avoid or correct a misstatement or omission in
the Resale Registration Statement, (C) release of such information is ordered
pursuant to a subpoena or other order from a court or governmental body of
competent jurisdiction, (D) such information has been made generally available
to the public other than by disclosure in violation of this or any other
agreement, or (E) the Representatives consent to the form and content of any
such disclosure.

 

4

--------------------------------------------------------------------------------


 

(vi)                              The Company shall provide a transfer agent and
registrar for all Registrable Securities registered pursuant hereunder a CUSIP
number for all such Registrable Securities, in each case not later than the
effective date of such registration and shall instruct the transfer agent that
upon sale of such Registrable Securities that no legend need be placed on the
certificate of such person who purchased the Registrable Securities pursuant to
the Resale Registration Statement.

 

3.                                       Other Registration Rights.  The
Representatives acknowledge that certain other securityholders of the Company
may now or hereafter have registration rights, and that such other
securityholders may be entitled to sell their securities at the same time as the
Representatives hereunder.

 

4.                                       Expenses.  All documented reasonable
out-of-pocket Company Registration Expenses incurred directly in connection with
the Company’s obligations hereunder shall be promptly reimbursed by the Estate
upon receipt of invoices from the Company.

 

5.                                       Indemnification.

 

(a)                                  The Company will indemnify the
Representatives, each of their advisors and agents, and each person controlling
the Representatives within the meaning of Section 15 of the Securities Act, from
and against any and all expenses, claims, losses, damages or liabilities (or
actions or proceedings in respect thereof), including, without limitation,
reasonable legal fees and expenses and reasonable costs of investigating,
preparing, compromising or defending against any litigation, commenced or
threatened, or any claim whatsoever and all amounts paid in settlement of any
such claim or litigation (provided that the Company has consented in writing to
any such settlement) arising out of or based on (i) any untrue statement (or
alleged untrue statement) of a material fact contained in any registration
statement, preliminary prospectus, prospectus, offering circular or other
document, or any amendment or supplement thereto, incident to any such
registration, or arising out of or based on any omission (or alleged omission)
to state therein a material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances in which they were
made, not misleading or (ii) any violation or alleged violation by the Company
of the Securities Act, the Exchange Act, any other applicable securities law,
including, without limitation, any state securities law, or any rule or
regulation thereunder relating to the offer or sale of the Registrable
Securities and, in either case, the Company will reimburse each Indemnified
Party, for any legal and any other expenses reasonably incurred in connection
with investigating, preparing, defending or settling (provided that the Company
has consented in writing to any such settlement) any such claim, loss, damage,
liability or action, provided that the Company will not be liable in any such
case to the extent that any such claim, loss, damage, liability or expense
arises out of or is based on any untrue statement of material fact or omission
or alleged untrue statement or omission of a material fact, made in reliance
upon and contained in written information furnished to the Company by an
instrument duly executed by the Representatives or their controlling persons or
agents, and stated to be specifically for use therein; and provided, further,
that the foregoing indemnity agreement is subject to the condition that, insofar
as it relates to any such

 

5

--------------------------------------------------------------------------------


 

untrue statement, alleged untrue statement, omission or alleged omission made in
a preliminary prospectus, such indemnity agreement shall not inure to the
benefit of any person, if a copy of the final prospectus or an amended or
supplemented prospectus, as applicable, was furnished to the Representatives or
the underwriters within the period of time required by the Securities Act, and
if the final prospectus or the amended or supplemented prospectus, as
applicable, would have cured the defect giving rise to the loss, liability,
claim or damage.

 

(b)                                 The Representatives will indemnify the
Company, each of its directors and officers, employees, partners, advisors and
agents and each person controlling the Company within the meaning of Section 15
of the Securities Act from and against any and all claims, losses, damages and
liabilities (or actions or proceedings in respect thereof) arising out of or
based on any untrue statement (or alleged untrue statement) of a material fact
contained in any registration statement effected pursuant to this Agreement,
prospectus, preliminary prospectus, offering circular or other document incident
to any such registration, or any omission (or alleged omission) to state therein
a material fact required to be stated therein or necessary to make the
statements therein not misleading, and will reimburse each Indemnified Party,
for any legal or any other expenses reasonably incurred in connection with
investigating, preparing or defending any such claim, loss, damage, liability or
action, but, only to the extent that such untrue statement (or alleged untrue
statement) or omission (or alleged omission) is made in reliance upon and
contained in written information furnished to the Company by an instrument
furnished by the Representatives or their controlling persons or agents and
stated to be specifically for use therein; provided, however, that the foregoing
indemnity is subject to the condition that, insofar as it relates to any untrue
statement, alleged untrue statement, omission or alleged omission made in a
preliminary prospectus, such indemnity agreement shall not inure to the benefit
of any person, if a copy of the final prospectus or an amended or supplemented
prospectus, as applicable, was not furnished by the Company to the
Representatives or the underwriters within the time period required by the
Securities Act, and if the final prospectus, as amended or supplemented, as
applicable, would have cured the defect giving rise to the loss, liability,
claim or damage; provided, that in no event will any indemnity under this
Section 5(b) exceed the gross proceeds from the sale of Registrable Securities
received by the Representatives.

 

(c)                                  Each Indemnified Party shall give written
notice to the Indemnifying Party promptly after such Indemnified Party has
actual knowledge of any claim as to which indemnity may be sought, and shall
permit the Indemnifying Party to assume the defense of any such claim or any
litigation resulting therefrom, provided that (i) counsel for the Indemnifying
Party, who shall conduct the defense of such claim or litigation, shall be
approved by the Indemnified Party (whose approval shall not unreasonably be
withheld or delayed), and the Indemnified Party may participate in such defense
at such party’s expense, (ii) that the failure of any Indemnified Party to give
notice as provided herein shall not relieve the Indemnifying Party of its
obligations under this Section 5 unless the failure to give such notice is
materially prejudicial to an Indemnifying Party’s ability to defend such action,
and then only to the extent that such Indemnifying Party is materially
prejudiced, and (iii) that the Indemnifying Party shall not assume the defense
for matters as to which, in the reasonable opinion of counsel

 

6

--------------------------------------------------------------------------------


 

retained by the Indemnified Party, there is a conflict of interest or there are
separate and different defenses. No Indemnifying Party, in the defense of any
such claim or litigation, shall, except with the consent of each Indemnified
Party, consent to entry of any judgment or enter into any settlement which
(i) does not include as an unconditional term thereof the giving by the claimant
or plaintiff to such Indemnified Party of a release from all liability in
respect to such claim or litigation and a covenant not to sue or (ii) includes
admission of fault by the Indemnified Party. The indemnification required by
this Section 5 shall be made by periodic payments of the amount thereof during
the course of the investigation or defense, as such expense, loss, damage or
liability is incurred and is due and payable.

 

6.                                       Information by the Representatives. 
The Representatives shall furnish to the Company such information regarding the
Representatives, the Registrable Securities held by them and the distribution
proposed by the Representatives as the Company may request in writing and as
shall be required in connection with any registration referred to in this
Agreement. Notwithstanding anything contained herein to the contrary, the
Company shall have no obligation to file or effect any Resale Registration
Statement hereunder prior to its receipt of such information.

 

7.                                       Transfer of Registration Rights.  The
rights to cause the Company to register the Registrable Securities under
Section 2 may not be assigned to any person or entity other than the
beneficiaries of the Estate without the prior written consent of the Company,
which consent may be withheld in the Company’s sole and absolute discretion.

 

8.                                       Amendment.  Except as otherwise
provided above, any provision of this Agreement may be amended or the observance
thereof may be waived (either generally or in a particular instance and either
retroactively or prospectively), only with the written consent of the Company
and the Representatives.

 

9.                                       Governing Law.  This Agreement shall be
governed in all respects by the laws of the State of Delaware, without regard to
conflict of laws provisions.

 

10.                                 Entire Agreement.  This Agreement, the
Settlement Agreement and the agreements and documents referred to herein or
therein or contemplated hereby or thereby constitute the full and entire
understanding and agreement among the parties regarding the matters set forth
herein. The provisions hereof shall inure to the benefit of, and be binding upon
the successors, permitted assigns, heirs, executors and administrators of the
parties hereto.

 

11.                                 Notices.  Unless otherwise provided herein,
all notices, demands, requests, claims and other communications hereunder shall
be in writing and may be given by any of the following methods:  (a) personal
delivery; (b) facsimile transmission; (c) registered or certified mail, postage
prepaid, return receipt requested; or (d) internationally recognized overnight
courier service.  Such notices and communications shall be sent to the
appropriate party at its address or facsimile number given below or at such
other address or facsimile number for such as shall be specified by notice given
hereunder (and shall be deemed given upon receipt by such party or upon actual
delivery to the

 

7

--------------------------------------------------------------------------------


 

appropriate address, or, in case of a facsimile transmission, upon transmission
thereof by the sender and issuance by the transmitting machine of a confirmation
slip that the number of pages constituting the notice have been transmitted
without error; in the case of notices sent by facsimile transmission, the sender
shall contemporaneously mail a copy of the notice to the addressee at the
address provided for above, provided however, that such mailing shall in no way
alter the time at which the facsimile notice is deemed received):

 

 

if to the Representatives, to:

 

 

 

Name:

 

George L. Chelius

Address:

 

3600 Birch Street, Suite 100

 

 

Newport Beach, CA 92660

Fax No.:

 

(949) 863-9010

 

 

 

Name:

 

Eric Epperson

Address:

 

25 NW 23rd Place, Suite 6

 

 

PMB 180

 

 

Portland, OR 97210

Fax No.:

 

(503) 796-1833

 

 

 

with a copy (which shall not constitute notice) to:

 

 

 

Name:

 

Jeffrey T. Pero, Esq.

 

 

Latham & Watkins LLP

Address:

 

505 Montgomery Street

 

 

Suite 2000

 

 

San Francisco, CA 94111-2562

Fax No.:

 

(415) 395-8095

 

 

 

if to the Company, to:

 

 

 

Name:

 

The Greenbrier Companies, Inc.

Address:

 

Suite 200

 

 

One Centerpointe Drive

 

 

Lake Oswego, OR 97035

 

 

Attention : Norriss Webb, Esq.

Fax No.:

 

(503) 684-7553

 

 

 

with a copy (which shall not constitute notice) to:

 

 

 

Name:

 

Joseph Giunta, Esq.

 

 

Skadden, Arps, Slate, Meagher & Flom LLP

Address:

 

300 S. Grand Avenue, Suite 3400

 

 

Los Angeles, California 90071

Fax No.:

 

(213) 687-5600

 

8

--------------------------------------------------------------------------------


 

12.                                 Counterparts.  This Agreement may be
executed in any number of counterparts, each of which shall be an original, but
all of which together shall constitute one instrument.

 

13.                                 No Recourse.  The Parties hereto agree that
all of the representations, warranties, covenants and agreements made by the
Representatives contained in this Agreement are made and intended only for the
purpose of making the assets held for the benefit of the beneficiaries of the
Estate (the “Estate Assets”) or the assets of the Trusts (the “Trust Assets”),
as the case may be, available for the payment of obligations of the
Representatives to the extent provided for in this Agreement.  Therefore,
anything contained in this Agreement or in any other agreement or document
referred to herein or contemplated hereby or thereby to the contrary
notwithstanding, no recourse shall be had with respect to the enforcement of
this Agreement or the obligations of the Representatives hereunder or for any
claim based on any provision of this Agreement or any of the agreements or
documents referred to herein or contemplated hereby or thereby, against the
Representatives in their individual capacities or in any capacity other than as
Representatives.  Nothing contained in this Section 13 shall be construed to
limit the exercise and enforcement, in accordance with the terms of this
Agreement, of rights and remedies against the Estate Assets or the Trust Assets.

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement as of the date first written above.

 

GREENBRIER COMPANIES, INC.

 

 

 

 

By:

/s/ Larry G. Brady

 

 

  Name:

Larry G. Brady

 

  Title:

Senior Vice President and Chief

 

  Financial Officer

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement as of the date first written above.

 

 

/s/ George L. Chelius

 

George L. Chelius, in his capacity as Representative

 

 

/s/ Eric Epperson

 

Eric Epperson, in his capacity as Representative

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------